            Case 7:20-cv-02933-NSR Document 1 Filed 04/09/20 Page 1 of 23




Sheehan & Associates, P.C.
Spencer Sheehan
505 Northern Blvd Ste 311
Great Neck NY 11021-5101
Telephone: (516) 303-0552
Fax: (516) 234-7800
spencer@spencersheehan.com


United States District Court
Southern District of New York                                     7:20-cv-02933

Valerie     Santiful, Tameka    Rhoden,
individually and on behalf of all others
similarly situated,
                                 Plaintiffs,

                   - against -                               Class Action Complaint

Wegmans Food Markets, Inc.,
                                 Defendant

       Plaintiffs by attorneys allege upon information and belief, except for allegations pertaining

to plaintiffs, which are based on personal knowledge:


       1.      Wegmans Food Markets, Inc. (“defendant”) manufactures, distributes, markets,

labels and sells cake mix purporting to be flavored exclusively by vanilla, under the Wegmans

brand (“Product”).

       2.      The Product is available to consumers from defendant's retail stores numbering close

to one hundred in at least eight (8) states and is sold in boxes of 14 OZ.

       3.      The relevant representations include “Wegmans,” “Gluten Free,” “Vanilla” and

“Rich & Indulgent.”




                                                 1
            Case 7:20-cv-02933-NSR Document 1 Filed 04/09/20 Page 2 of 23




       4.       The Product is misleading because although labeled as “Vanilla Cake Mix,” it has

less vanilla than the label represents and contains non-vanilla flavors which provide the Product’s

vanilla taste, not disclosed to consumers on the front label as required by law and consumer

expectations.




                                                2
             Case 7:20-cv-02933-NSR Document 1 Filed 04/09/20 Page 3 of 23




I.      Vanilla is Constantly Subject to Efforts at Imitation Due to High Demand

        5.      The tropical orchid of the genus Vanilla (V. planifolia) is the source of the prized

flavor commonly known as vanilla, defined by law as “the total sapid and odorous principles

extractable from one-unit weight of vanilla beans.”1

        6.      Vanilla’s “desirable flavor attributes…make it one of the most common ingredients

used in the global marketplace, whether as a primary flavor, as a component of another flavor, or

for its desirable aroma qualities.”2

        7.      Though the Pure Food and Drugs Act of 1906 (“Pure Food Act”) was enacted to

“protect consumer health and prevent commercial fraud,” this was but one episode in the perpetual

struggle against those who have sought profit through sale of imitation and lower quality

commodities, dressed up as the genuine articles.3

        8.      It was evident that protecting consumers from fraudulent vanilla would be

challenging, as E. M. Chace, Assistant Chief of the Foods Division of the U.S. Department of

Agriculture’s Bureau of Chemistry, noted “There is at least three times as much vanilla consumed

[in the United States] as all other flavors together.”4

        9.      This demand could not be met by natural sources of vanilla, leading manufacturers

to devise clever, deceptive and dangerous methods to imitate vanilla’s flavor and appearance.

        10.     Today, headlines tell a story of a resurgent global threat of “food fraud” – from olive




1
  21 C.F.R. §169.3(c).
2
  Daphna Havkin-Frenkel, F.C. Bellanger, Eds., Handbook of Vanilla Science and Technology, Wiley, 2018.
3
  Berenstein, 412; some of the earliest recorded examples of food fraud include unscrupulous Roman merchants who
sweetened wine with lead.
4
  E. M. Chace, “The Manufacture of Flavoring Extracts,” Yearbook of the United States Department of Agriculture
1908 (Washington, DC: Government Printing Office, 1909) pp.333–42, 333 quoted in Nadia Berenstein, "Making a
global sensation: Vanilla flavor, synthetic chemistry, and the meanings of purity," History of Science 54.4 (2016):
399-424 at 399.


                                                        3
            Case 7:20-cv-02933-NSR Document 1 Filed 04/09/20 Page 4 of 23




oil made from cottonseeds to the horsemeat scandal in the European Union.5

         11.    Though “food fraud” has no agreed-upon definition, its typologies encompass an

ever-expanding, often overlapping range of techniques with one common goal: giving consumers

less than what they bargained for.


      A. Food Fraud as Applied to Vanilla

         12.    Vanilla is considered a “high-risk [for food fraud] product because of the multiple

market impact factors such as natural disasters in the source regions, unstable production, wide

variability of quality and value of vanilla flavorings,” second only to saffron in price.6

         13.    The efforts at imitating vanilla offers a lens to the types of food fraud regularly

employed across the spectrum of valuable commodities in today’s interconnected world.7

         Type of Food Fraud                                      Application to Vanilla

    ➢ Addition of markers
       specifically tested for           •   Manipulation of the carbon isotope ratios to produce
       instead of natural                    synthetic vanillin with similar carbon isotope composition
       component of vanilla                  to natural vanilla
       beans

                                         •   Ground vanilla beans and/or seeds to provide visual appeal
    ➢ Appearance of more                     as “specks” so consumer thinks the product contains real
       and/or higher quality of              vanilla beans, when the ground beans have been exhausted
       the valued ingredient                 of flavor
                                         •   Caramel to darken the color of an imitation vanilla so it


5
  Jenny Eagle, ‘Today’s complex, fragmented, global food supply chains have led to an increase in food fraud’,
FoodNavigator.com, Feb. 20, 2019; M. Dourado et al., Do we really know what’s in our plate?. Annals of Medicine,
51(sup1), 179-179 (May 2019); Aline Wisniewski et al., "How to tackle food fraud in official food control authorities
in Germany." Journal of Consumer Protection and Food Safety: 1-10. June 11, 2019.
6
  Société Générale de Surveillance SA, (“SGS “), Authenticity Testing of Vanilla Flavors – Alignment Between
Source Material, Claims and Regulation, May 2019.
7
  Kathleen Wybourn, DNV GL, Understanding Food Fraud and Mitigation Strategies, PowerPoint Presentation, Mar.
16, 2016.


                                                         4
           Case 7:20-cv-02933-NSR Document 1 Filed 04/09/20 Page 5 of 23




                                             more closely resembles the hue of real vanilla8
                                       •     Annatto and turmeric extracts in dairy products purporting
                                             to be flavored with vanilla, which causes the color to better
                                             resemble the hue of rich, yellow butter

                                       •     Tonka beans, though similar in appearance to vanilla
    ➢ Substitution and
                                             beans, are banned from entry to the United States due to
       replacement of a high-
                                             fraudulent use
       quality ingredient with
                                       •     Coumarin, a toxic phytochemical found in Tonka beans,
       alternate ingredient of
                                             added to imitation vanillas to increase vanilla flavor
       lower quality
                                             perception

    ➢ Addition of less expensive
       substitute ingredient to            • Synthetically produced ethyl vanillin, from recycled paper,
       mimic flavor of more                  tree bark or coal tar, to imitate taste of real vanilla
       valuable component

                                           • “to mix flavor materials together at a special ratio in which
                                             they [sic] compliment each other to give the desirable
                                             aroma and taste”9
                                           • Combination with flavoring substances such as propenyl

    ➢ Compounding, Diluting,                 guaethol (“Vanitrope”), a “flavoring agent [, also]

       Extending                             unconnected to vanilla beans or vanillin, but unmistakably
                                             producing the sensation of vanilla”10

                                           • “Spiking” or “fortification” of vanilla through addition of
                                             natural and artificial flavors including vanillin, which
                                             simulates vanilla taste but obtained from tree bark

    ➢ Addition of fillers to give          • Injection of vanilla beans with mercury, a poisonous


8
  Renée Johnson, “Food fraud and economically motivated adulteration of food and food ingredients." Congressional
Research Service R43358, January 10, 2014.
9
   Chee-Teck Tan, "Physical Chemistry in Flavor Products Preparation: An Overview" in Flavor Technology, ACS
Symposium Series, Vol. 610 1995. 1-17.
10
   Berenstein, 423.


                                                        5
           Case 7:20-cv-02933-NSR Document 1 Filed 04/09/20 Page 6 of 23




     the impression there is                 substance, to raise the weight of vanilla beans, alleged in
     more of the product than                International Flavors and Fragrances (IFF), Inc. v. Day
     there actually is                       Pitney LLP and Robert G. Rose, 2005, Docket Number L-
                                             4486-09, Superior Court of New Jersey, Middlesex County

                                          • Subtle, yet deliberate misidentification and obfuscation of
                                             a product’s components and qualities as they appear on the
                                             ingredient list
                                              o “ground vanilla beans” gives impression it describes
                                                 unexhausted vanilla beans when actually it is devoid of
                                                 flavor and used for aesthetics
                                              o “natural vanilla flavorings” – “-ing” as suffix referring
                                                 to something like that which is described
 ➢ Ingredient List Deception11                o “Vanilla With Other Natural Flavors” – implying –
                                                 wrongly – such a product has a sufficient amount of
                                                 vanilla to characterize the food
                                              o “Natural Flavors” – containing “natural vanillin”
                                                 derived not from vanilla beans but from tree pulp.
                                                 When paired with real vanilla, vanillin is required to be
                                                 declared as an artificial flavor
                                              o “Non-Characterizing” flavors which are not identical
                                                 to vanilla, but that extend vanilla


        14.     The “plasticity of legal reasoning” with respect to food fraud epitomize what H.

Mansfield Robinson and Cecil H. Cribb noted in 1895 in the context of Victorian England:




11
  Recent example of this would be “evaporated cane juice” as a more healthful sounding term to consumers to identify
sugar.


                                                         6
           Case 7:20-cv-02933-NSR Document 1 Filed 04/09/20 Page 7 of 23




         the most striking feature of the latter‐day sophisticator of foods is his knowledge of
         the law and his skill in evading it. If a legal limit on strength or quality be fixed for
         any substance (as in the case of spirits), he carefully brings his goods right down to
         it, and perhaps just so little below that no magistrate would convict him.

         The law and chemistry of food and drugs. London: F.J. Rebman at p. 320.12

II.      Flavor Industry’s Efforts to Use Less Vanilla, Regardless of any Shortages

         15.    The “flavor industry” refers to the largest “flavor houses” such as Symrise AG,

Firmenich, Givaudan, International Flavors and Fragrances (including David Michael), Frutarom

and Takasago International along with the largest food manufacturing companies such as Unilever.

         16.    The recent global shortage of vanilla beans has provided the flavor industry another

opportunity to “innovate[ing] natural vanilla solutions…to protect our existing customers.”13

         17.    Their “customers” do not include the impoverished vanilla farmers nor consumers,

who are sold products labeled as “vanilla” for the same or higher prices than when those products

contained only vanilla.

         18.    These efforts include (1) market disruption and manipulation and (2) the

development of alternatives to vanilla which completely or partially replace vanilla.


      A. Attempts to Disrupt Supply of Vanilla to Create a “Permanent Shortage”

         19.    The flavor industry has developed schemes such as the “Sustainable Vanilla

Initiative” and “Rainforest Alliance Certified,” to supposedly assure a significant supply of vanilla

at stable, reasonable prices paid to the farmers.

         20.    However, these programs make vanilla less “sustainable” by paying farmers to

destroy their vanilla plants and produce palm oil under the pretense of “crop diversification.”

         21.    Other tactics include “phantom bidding,” where “deep-pocketed” saboteurs claim


12
   Cited in Sébastien Rioux, “Capitalist food production and the rise of legal adulteration: Regulating food standards
in 19th‐century Britain,” Journal of Agrarian Change 19.1 (2019) at p. 65 (64-81).
13
   Amanda Del Buouno, Ingredient Spotlight, Beverage Industry, Oct. 3, 2016.


                                                          7
             Case 7:20-cv-02933-NSR Document 1 Filed 04/09/20 Page 8 of 23




they will pay a higher price to small producers, only to vanish, leaving the farmers forced to sell

at bottom dollar to remaining bidders.14

           22.    A reason for these counterintuitive actions is because the flavor industry benefits

from high vanilla prices and the use of less real vanilla.

           23.    When less vanilla is available, customers of flavor companies – food manufacturers

– must purchase the higher margin, proprietary, “vanilla-like” flavorings made with advanced

technology and synthetic biology.


       B. Promotion of Imitation Vanilla Instead of Real Vanilla

           24.    For decades, the trade group, The Flavor and Extract Manufacturers Association

(“FEMA”) successfully protected consumers from misleading and fraudulent vanilla labeling

through managing a system of “self-policing” where companies were held accountable to industry

standards which followed federal regulations.

           25.    However, FEMA was strong-armed into abandoning these efforts and disbanding its

Vanilla Committee due to alleged financial pressure from its largest members such as Givaudan,

Firmenich, Danone, Unilever and Nestle.

           26.    Into this gap, flavor and food companies quickly reverted to practices which had been

eradicated with the promulgation of standards of identity for vanilla products in the early 1960s.

           27.    According to Suzanne Johnson, vice president of research at a North Carolina

laboratory, “Many companies are trying to switch to natural vanilla with other natural flavors

[WONF] in order to keep a high-quality taste at a lower price,” known as “Vanilla WONF.”

           28.    The head of “taste solutions” at Irish conglomerate Kerry plc, urged flavor

manufacturers to “[G]et creative” and “build a compounded vanilla flavor with other natural


14
     Monte Reel, The Volatile Economics of Natural Vanilla in Madagascar, Bloomberg.com, Dec. 16, 2019.


                                                        8
            Case 7:20-cv-02933-NSR Document 1 Filed 04/09/20 Page 9 of 23




flavors.”

         29.    A compounded vanilla flavor “that matches the taste of pure vanilla natural extracts”

can supposedly “provide the same vanilla taste expectation while requiring a smaller quantity of

vanilla beans. The result is a greater consistency in pricing, availability and quality.”15

         30.    These compounded flavors exist in a “black box” with “as many as 100 or more

flavor ingredients,” including “naturally produced vanillin,” potentiators and enhancers, like

maltol and piperonal, blended together to enhance the vanilla, allowing the use of less vanilla to

achieve the intended taste.16

         31.    The numerous “naturally produced vanillins” are just as potent as their synthetic

predecessors, such that “one ounce of vanillin is equal to a full gallon of single-fold vanilla

extract.”17


III.     Representations are Misleading Because They Misrepresent the Amount, Percentage and
         Type of Vanilla in the Product

         32.    Consumers seek to buy products where vanilla flavor is only provided from vanilla

beans and prefer to avoid flavors from sources other than non-vanilla source material for reasons

including nutrition, health and/or the avoidance of chemicals and highly processed ingredients.

         33.    The Product’s designation of its characterizing flavor as “Vanilla” without any

qualifying terms – flavored, with other natural flavors, artificially flavored – gives consumers the

impression that its entire vanilla flavor (taste sensation) is contributed by the characterizing food

ingredient of vanilla beans. See 21 C.F.R. § 101.22(i)(1) (describing a food which contains no


15
   Donna Berry, Understanding the limitations of natural flavors, BakingBusiness.com, Jan. 16, 2018.
16
   Hallagan and Drake, FEMA GRAS and U.S. Regulatory Authority: U.S. Flavor and Food Labeling Implications,
Perfumer & Flavorist, Oct. 25, 2018; Charles Zapsalis et al., Food chemistry and nutritional biochemistry. Wiley,
1985, p. 611 (describing the flavor industry’s goal to develop vanilla compound flavors “That Seem[s] to be Authentic
or at Least Derived from a Natural Source”) (emphasis added).
17
   Katy Severson, Imitation vs. Real Vanilla: Scientists Explain How Baking Affects Flavor, Huffington Post, May
21, 2019.


                                                         9
             Case 7:20-cv-02933-NSR Document 1 Filed 04/09/20 Page 10 of 23




simulating artificial flavor and not subject to 21 C.F.R. § 101.22(i)(1)(i)-(iii)).

           34.   The unqualified, prominent and conspicuous representations as “Vanilla” is false,

deceptive and misleading because the Product contains non-vanilla flavors which imitate and

extend vanilla but are not derived from the vanilla bean, yet these flavors are not disclosed to

consumers as required and expected.


        A. Designation of Flavoring Ingredient on Ingredient List

           35.   The presence of non-vanilla flavors is apparent from the ingredient list which

designates “Natural Flavors” as the only flavoring ingredient.

                 INGREDIENTS: SUGAR, RICE FLOUR, POTATO STARCH,
                 TAPIOCA STARCH, CORN FLOUR, BAKING POWDER (SODIUM
                 ACID PYROPHOSPHATE, BAKING SODA, CORNSTARCH,
                 MONOCALCIUM PHOSPHATE), NATURAL FLAVOR, SEA
                 SALT, GUAR GUM, XANTHAN GUM, SOY FLOUR.

           36.   This conclusion is reached by analyzing the relevant regulations which control how

ingredients are required to be designated. See 21 C.F.R. § 101.4(a)(1) (“designation of

ingredients”).

           37.   Vanilla is the only flavor subject to a standard of identity, which means its own

regulations take precedence over the general flavor regulations for being listed on the ingredient

list.

           38.   For example, vanilla extract and vanilla flavoring, are required to “be listed by

common or usual name.” See 21 C.F.R. § 101.4(a)(1); see also 21 C.F.R. § 169.175(b)(1) (“The

specified name of the food is ‘Vanilla extract’ or ‘Extract of vanilla’.”); see also 21 C.F.R. §

169.177(b) (“The specified name of the food is ‘Vanilla flavoring.’”).

           39.   “Natural flavor” is the term used for a flavor that may contain some vanilla and non-

vanilla natural flavors. See 21 C.F.R. § 101.22(h)(1) (“Spice, natural flavor, and artificial flavor



                                                   10
         Case 7:20-cv-02933-NSR Document 1 Filed 04/09/20 Page 11 of 23




may be declared as ‘spice’, ‘natural flavor’, or ‘artificial flavor’, or any combination thereof, as

the case may be.”); see also 21 C.F.R. § 101.4(b)(1) (“The name of an ingredient shall be a specific

name and not a collective (generic) name, except that: (1) Spices, flavorings, colorings and

chemical preservatives shall be declared according to the provisions of 101.22.”).

        40.   Therefore, the Product’s designation of “natural flavor” reveals it does not consist of

an exclusively vanilla ingredient, because otherwise, it would be declared as such.

        41.   In fact, defendant’s “Natural Flavor” is an ingredient designated in the trade as

“Vanilla With Other Natural Flavor” or “Vanilla WONF.”


    B. WONF Labeling Requirements for Non-Vanilla Flavors

        42.   A “WONF” flavor contains some flavor “from the product whose flavor is simulated

and other natural flavor which simulates, resembles or reinforces the characterizing flavor.” See

21 C.F.R. § 101.22(i)(1)(iii).

        43.    The correct labeling of a food containing a WONF flavor is described in 21 C.F.R.

§ 101.22(i)(1)(iii):

        If the food contains both a characterizing flavor from the product whose flavor is
        simulated and other natural flavor which simulates, resembles or reinforces the
        characterizing flavor, the food shall be labeled in accordance with the introductory
        text and paragraph (i)(1)(i) of this section and the name of the food shall be
        immediately followed by the words "with other natural flavor" in letters not less
        than one-half the height of the letters used in the name of the characterizing flavor.

        44.   For a food containing a non-vanilla WONF, i.e., Strawberry WONF, the front label

has two possible flavor designations based on the amount of characterizing flavor from the product

whose flavor is simulated.

        45.   In a food where the characterizing flavor is strawberry, if the amount of strawberries

is insufficient to independently characterize the food and the food contains strawberry flavor and

“other natural flavor” which simulates strawberries, the front label would be required to state


                                                 11
         Case 7:20-cv-02933-NSR Document 1 Filed 04/09/20 Page 12 of 23




“[Name of Characterizing Flavor] Flavored With Other Natural Flavor.” See 21 C.F.R. §

101.22(i)(1)(iii) referring to “paragraph (i)(1)(i) of this section,” 21 C.F.R. § 101.22(i)(1)(i).

       46.    In a food where the characterizing flavor is strawberry, if the amount of strawberries

is sufficient to independently characterize the food and the food contains “other natural flavor”

which simulates strawberries, the front label would be required to state “[Name of Characterizing

Flavor] With Other Natural Flavor.” See 21 C.F.R. § 101.22(i)(1)(iii); see also 21 C.F.R. §

101.22(i)(1) (“introductory text” describing a food containing “no artificial flavor which simulates,

resembles or reinforces the characterizing flavor,” and none of the sub-paragraphs of 21 C.F.R. §

101.22(i)(1) apply).


   C. WONF Labeling for Vanilla Flavors

       47.    The application and use of WONF flavors does not apply to vanilla in the same way

it would to non-vanilla flavors because vanilla labeling is controlled not by 21 C.F.R. § 101.22 but

by the vanilla standards.

       48.    The standards of identity for vanilla ingredients prohibit the addition of non-vanilla

natural flavors and allow only glycerin, propylene glycol, sugar, dextrose, corn sirup or vanillin.

See 21 C.F.R. § 169.175(a)(1)-(5) (ingredients permitted for addition to vanilla extract); see also

21 C.F.R. § 169.180(a) (permitting “not more than 1 ounce of added vanillin” for “each unit of

vanilla constituent, as defined in 169.3(c)” in the combination labeled “Vanilla-vanillin extract.”);

see also 21 C.F.R. § 169.181 (Vanilla-vanillin flavoring), 21 C.F.R. § 169.182 (Vanilla-vanillin

powder).

       49.    By adding “Other Natural Flavors” to a standardized vanilla ingredient, consumers

are not receiving the same high quality and expensive ingredient they expect and are unaccustomed

to such a pairing.



                                                  12
        Case 7:20-cv-02933-NSR Document 1 Filed 04/09/20 Page 13 of 23




       50.   Had the Product’s label contained “With Other Natural Flavors,” consumers would

be misled because such a description fails to specify how much of the Product’s flavor is from

vanilla vis-à-vis non-vanilla flavors. Exhibit A, Letter from FDA to Ernie Molina, Warner-

Jenkinson Company of California, January 17, 1980 (“the general principles of 21 CFR 102.5

should apply” and proportions of each component should be disclosed, i.e., “contains 50% vanilla

extract and 50% non-vanilla flavors” or otherwise disclose the proportions.).


   D. Addition of “Natural Vanillin” to a Vanilla Ingredient

       51.   The “fortification” of vanilla with vanillin is one of the oldest and most deceptive

ways by which consumers are misled as to their purchase. was one of the reasons standards of

identity for vanilla were promulgated.

       52.   Prior to the enactment of standards under the Federal Food Drugs & Cosmetic Act

(“FFDCA”) during the era of the “Pure Food Laws,” Notices of Judgment were regularly issued

against manufacturers who passed off imitation vanilla products:

       Misbranding was alleged for the further reason that the product was labeled and
       branded so as to deceive and mislead the purchaser thereof, in that said label was
       calculated and intended to create the impression and belief in the mind of the
       purchaser that the product was a genuine vanilla extract, whereas, in fact, it was a
       mixture of vanilla extract, vanillin, and coumarin, artificially colored with caramel.

       Notice of Judgment No. 2241, Adulteration And Misbranding of…Vanilla Extract,
       United States Department of Agriculture, W. M. Hays, Acting Secretary,
       Washington, D.C., January 23, 1913.

       53.   The standards of identity for vanilla products recognize the unique relationship

between vanillin and vanilla, based on the former’s use to imitate the latter in a more potent and

concentrated amount.

       54.   Though vanillin produced through a natural process, viz, fermentation, may be

designated as “‘natural flavor’ or ‘contains natural flavor’” in the context of the general flavor



                                                13
         Case 7:20-cv-02933-NSR Document 1 Filed 04/09/20 Page 14 of 23




regulations at 21 C.F.R. § 101.22 and outside the context of the standardized vanilla ingredients

“under sections 169.180, 169.181, and 169.182 in 21 CFR.” Exhibit B, FDA Letter, Ferre-

Hockensmith to Richard Brownell, Jr., August 5, 2008, p. 2; Exhibit C, FDA Letter, Ferre-

Hockensmith to Betsy D. Carlton, Ph.D., October 8, 2004 (the common or usual name of vanillin

derived through a natural fermentation process is “vanillin” though it may be identified as

“‘vanillin derived naturally through fermentation’ elsewhere on your product label.”).

        55.   Where naturally produced vanillin is added separately to a finished food, it could be

listed in the ingredients as “‘vanillin’ or ‘natural flavor’ but it should not be done in a way to imply

that it is a ‘natural vanilla flavor’ because it is not derived from vanilla beans.” Exhibit D, FDA

Letter, Negash Belay to Agneta Weisz, October 10, 2008 (“with respect to labeling, the common

or usual name of the product you describe is ‘vanillin,’ regardless of the type of method used to

produce it.”); Exhibit E, FDA Letter, Singh to Anthony Filandro, July 9, 1991 (naturally produced

“vanillin would not qualify as ‘natural vanillin,’ as defined in 21 CFR 101.22(a)(3), because the

vanillin is not obtained from vanilla beans, whose flavor it simulates.”).

        56.   If the Product’s “Natural Flavor” consists of vanilla and “natural” vanillin, a front

label designation of “Other Natural Flavors” would still be misleading, because in the context of

vanilla, vanillin has never been a “natural flavor,” according to legal counsel for The Flavor and

Extract Manufacturers Association of the United States (“FEMA”):




                                                  14
         Case 7:20-cv-02933-NSR Document 1 Filed 04/09/20 Page 15 of 23




       The standards for vanilla extract and the other standardized vanilla products at 21
       CFR 169 expressly do not provide WONF designation. This means that a flavoring
       mixture of vanilla extract and vanillin produced through a “natural” process (i.e. a
       process consistent with the definition of natural flavor at 21 CFR Section 101.22(a)
       (3)) cannot be described as “vanilla extract WONF,” “vanilla WONF” or other
       similar descriptive terms.

       John B. Hallagan and Joanna Drake, The Flavor and Extract Manufacturers
       Association of the United States, “Labeling Vanilla Flavorings and Vanilla-
       Flavored Foods in the U.S.,” Perfumer & Flavorist, Vol. 43 at p. 46, Apr. 25, 2018.

       57.    Designating an ingredient “natural flavor” for a vanilla product gives consumers the

false impression this term refers to a “natural vanilla flavor” with a source of vanilla beans. Exhibit

F, FDA Letter, Margaret-Hanna Emerick to Richard Brownell, February 25, 2016 (“natural flavor”

must not be used in such a way to imply that it is a “natural vanilla flavor” because it is not derived

from vanilla beans”).

       58.    “Vanilla extract (21 CFR 169.175) and vanilla flavoring (21 CFR 169.177) do not

provide for the use of vanillin,” which means “vanillin may not be used to make natural vanilla

flavors in such standardized foods.” Exhibit G, FDA Letter, Ferre-Hockensmith to Richard

Brownell, Jr., April 19, 2005, pp. 1-2; see 21 C.F.R. § 169.175(a)(1)-(5) (listing glycerin,

propylene glycol, sugar, dextrose and corn sirup as only optional ingredients for vanilla extract).

       59.    Where vanillin is added to vanilla, it must contain the disclaimer “contains vanillin,

an artificial flavor (or flavoring)” and be designated as “artificially flavored” on the front label.

See Vanilla-vanillin extract at 21 C.F.R. § 169.180(b) (“The specified name of the food is ‘Vanilla-

vanillin extract _-fold’ or ‘_-fold vanilla-vanillin extract’, followed immediately by the statement

‘contains vanillin, an artificial flavor (or flavoring)’.”); see also 21 C.F.R. § 169.181(b), §

169.182(b) (Vanilla-vanillin flavoring and Vanilla-vanillin powder).




                                                  15
          Case 7:20-cv-02933-NSR Document 1 Filed 04/09/20 Page 16 of 23




IV.     Conclusion

        60.   The source of a food’s flavor – from the characterizing food ingredient, a flavor

derived from the characterizing ingredient, a natural source unrelated to the characterizing flavor

or an artificial source – is material to consumers.

        61.   Defendant’s branding and packaging of the Product is designed to – and does –

deceive, mislead, and defraud plaintiff and consumers.

        62.   Defendant sold more of the Product and at higher prices than it would have in the

absence of this misconduct, resulting in additional profits at the expense of consumers like

plaintiffs.

        63.   The value of the Product that plaintiffs purchased and consumed was materially less

than its value as represented by defendant.

        64.   Had plaintiffs and class members known the truth, they would not have bought the

Product or would have paid less for them.

        65.   As a result of the false and misleading labeling, the Product is sold at a premium

price, approximately no less than $2.89 per 14 OZ, excluding tax, compared to other similar

products represented in a non-misleading way.

                                       Jurisdiction and Venue


        66.   Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2) (Class Action Fairness Act

of 2005 or “CAFA”).

        67.   Under CAFA, district courts have “original federal jurisdiction over class actions

involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

diversity[.]” Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).

        68.   Plaintiff Valerie Santiful is a citizen of Virginia.



                                                  16
         Case 7:20-cv-02933-NSR Document 1 Filed 04/09/20 Page 17 of 23




        69.   Plaintiff Tameka Rhoden is a citizen of New York.

        70.   Defendant is a New York corporation with a principal place of business in Rochester,

Monroe County, New York and is a citizen of New York.

        71.   This court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to supply and supplies goods within New York.

        72.   Venue is proper in this judicial district because plaintiff Rhoden purchased the

Product and resides in this district and became aware of the events or omissions giving rise to the

claims in this district. See 28 U.S.C. § 1391(b)(2).

        73.   Venue is further supported because many class members reside in this District.

                                                 Parties

        74.   Plaintiff Valerie Santiful is a citizen of Chesapeake, Norfolk City County, Virginia.

        75.   Plaintiff Tameka Rhoden is a citizen of Pleasant Valley, Dutchess County, New

York.

        76.   Defendant Wegmans Food Markets, Inc. is a New York corporation with a principal

place of business in Rochester, New York, Monroe County.

        77.   During the relevant statutes of limitations, plaintiffs purchased the Product within

their district and/or State for personal consumption and/or use in reliance on the representations

the Product’s vanilla taste was only from real vanilla.

        78.   Plaintiffs bought the Product because they liked the product type for its intended use

and expected the vanilla flavor to only come from real vanilla beans because the front label lacked

any reference to the Product being “flavored” nor indicated the presence of other compounds which

resembled, simulated and extended any actual vanilla it contained.

        79.   Plaintiffs would buy the Product again if assured its vanilla taste was only from real

vanilla and did not come from non-vanilla sources.


                                                 17
         Case 7:20-cv-02933-NSR Document 1 Filed 04/09/20 Page 18 of 23




                                         Class Allegations


        80.   The class will consist of all purchasers of the Product in New York and Virginia

during the applicable statutes of limitations.

        81.   Common questions of law or fact predominate and include whether defendant’s

representations were and are misleading and if plaintiffs and class members are entitled to

damages.

        82.   Plaintiffs' claims and basis for relief are typical to other members because all were

subjected to the same unfair and deceptive representations and actions.

        83.   Plaintiffs are adequate representatives because their interests do not conflict with

other members.

        84.   No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

        85.   Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest relative to the scope of the harm.

        86.   Plaintiffs' counsel is competent and experienced in complex class action litigation

and intends to adequately and fairly protect class members’ interests.

        87.   Plaintiffs seek class-wide injunctive relief because the practices continue.

                          New York General Business Law (“GBL”), §§ 349 & 350
                                    (Consumer Protection Statutes)

        88.   Plaintiffs incorporate by reference all preceding paragraphs.

        89.   Plaintiffs and class members desired to purchase and consume products which were

as described and marketed by defendant and expected by reasonable consumers, given the product

type.

        90.   Defendant’s acts and omissions are not unique to the parties and have a broader


                                                 18
         Case 7:20-cv-02933-NSR Document 1 Filed 04/09/20 Page 19 of 23




impact on the public.

       91.    Defendant misrepresented the substantive, quality, compositional, organoleptic

and/or nutritional attributes of the Product.

       92.    The amount and proportion of the characterizing component, vanilla, has a material

bearing on price or consumer acceptance of the Products because consumers are willing to pay

more for such Products.

       93.    Plaintiffs relied on the statements, omissions and representations of defendant, and

defendant knew or should have known the falsity of same.

       94.    Plaintiffs and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                        Negligent Misrepresentation

       95.    Plaintiffs incorporate by reference all preceding paragraphs.

       96.    Defendant misrepresented the substantive, quality, compositional, organoleptic

and/or nutritional attributes of the Product.

       97.    The amount and proportion of the characterizing component, vanilla, has a material

bearing on price or consumer acceptance of the Products because consumers are willing to pay

more for such Products.

       98.    Defendant had a duty to disclose and/or provide non-deceptive marketing of the

Product and knew or should have known same were false or misleading.

       99.    This duty is based on defendant’s position as an entity which has held itself out as

having special knowledge and experience in the production, service and/or sale of the product type.

       100. The representations took advantage of consumers’ cognitive shortcuts made at the

point-of-sale and their trust in defendant, a well-known and respected brand or entity in this sector.




                                                 19
           Case 7:20-cv-02933-NSR Document 1 Filed 04/09/20 Page 20 of 23




       101. Plaintiffs and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, the purchase of the

Product.

       102. Plaintiffs and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

             Breaches of Express Warranty, Implied Warranty of Merchantability and
                   Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

       103. Plaintiffs incorporate by reference all preceding paragraphs.

       104. The Product was manufactured, labeled and sold by defendant and warranted to

plaintiffs and class members that they possessed substantive, functional, nutritional, qualitative,

compositional, organoleptic, sensory, physical and other attributes which they did not.

       105. The amount and proportion of the characterizing component, vanilla, has a material

bearing on price or consumer acceptance of the Products because consumers are willing to pay

more for such Products.

       106. Defendant had a duty to disclose and/or provide non-deceptive descriptions and

marketing of the Product.

       107. This duty is based, in part, on defendant’s position as one of the most recognized

companies in the nation in this sector.

       108. Plaintiffs provided or will provide notice to defendant, its agents, representatives,

retailers and their employees.

       109. Defendant received notice and should have been aware of these misrepresentations

due to numerous complaints by consumers to its main office over the past several years regarding

the Product, of the type described here.

       110. The Product did not conform to its affirmations of fact and promises due to



                                                20
         Case 7:20-cv-02933-NSR Document 1 Filed 04/09/20 Page 21 of 23




defendant’s actions and were not merchantable.

        111. Plaintiffs and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                                Fraud


        112. Plaintiffs incorporate by reference all preceding paragraphs.

        113. The amount and proportion of the characterizing component, vanilla, has a material

bearing on price or consumer acceptance of the Products because consumers are willing to pay

more for such Products.

        114. Defendant’s fraudulent intent is evinced by its failure to accurately identify the

Product on the front labels, when it knew its statements were neither true nor accurate.

        115. Plaintiffs and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                           Unjust Enrichment

        116. Plaintiffs incorporate by reference all preceding paragraphs.

        117. Defendant obtained benefits and monies because the Product was not as represented

and expected, to the detriment and impoverishment of plaintiffs and class members, who seek

restitution and disgorgement of inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiffs demand a jury trial on all issues.

    WHEREFORE, Plaintiffs pray for judgment:

   1. Declaring this a proper class action, certifying plaintiffs as representatives and the

        undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the



                                                  21
        Case 7:20-cv-02933-NSR Document 1 Filed 04/09/20 Page 22 of 23




      challenged practices to comply with the law;

   3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

      representations, and restitution and disgorgement for members of the class pursuant to the

      applicable laws;

   4. Awarding monetary damages and interest pursuant to the common law and other statutory

      claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiffs' attorneys and

      experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: April 9, 2020
                                                              Respectfully submitted,

                                                              Sheehan & Associates, P.C.
                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
                                                              505 Northern Blvd Ste 311
                                                              Great Neck NY 11021-5101
                                                              Tel: (516) 303-0552
                                                              Fax: (516) 234-7800
                                                              spencer@spencersheehan.com
                                                              E.D.N.Y. # SS-8533
                                                              S.D.N.Y. # SS-2056




                                              22
        Case 7:20-cv-02933-NSR Document 1 Filed 04/09/20 Page 23 of 23




7:20-cv-02933
United States District Court
Southern District of New York

Valerie Santiful, Tameka Rhoden, individually and on behalf of all others similarly situated,


                                        Plaintiffs,


        - against -


Wegmans Food Markets, Inc.,


                                         Defendant




                                  Class Action Complaint



                       Sheehan & Associates, P.C.
                        505 Northern Blvd Ste 311
                         Great Neck NY 11021-5101
                            Tel: (516) 303-0552
                            Fax: (516) 234-7800




Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: April 9, 2020
                                                                        /s/ Spencer Sheehan
                                                                         Spencer Sheehan
